Citation Nr: 0609896	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  05-36 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for numbness of the 
left foot.

2.  Entitlement to a compensable rating for osteomyelitis of 
the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1950 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  There is no medical diagnosis of a disability that causes 
numbness of the left foot.

2.  The veteran does not have an active infection of 
osteomyelitis of the left tibia.  He has not had two or more 
episodes of infection since the infection in service.


CONCLUSIONS OF LAW

1.  The veteran does not have numbness of the left foot that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  The criteria for a compensable rating for osteomyelitis 
of the left tibia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.322, 4.3, 4.7, 
4.71a, Diagnostic Code 5000 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.

Through August 2004 and September 2004 notice letters, as 
well as a statement of the case (SOC) in August 2005, the RO 
notified the veteran and his representative of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his claims, and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2004 and September 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the August 2004 and September 2004 notice 
letters requested the veteran to submit:  medical treatment 
records from service; statements from people who knew him in 
service; records and statements from medical personnel; 
employment and insurance physical examinations; and 
prescription records regarding his disabilities.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating (for the left foot numbness 
claim) or for award of an effective date, see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), those 
questions are not before the Board.  Consequently, a remand 
of the underlying issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Kansas 
City, Missouri.  Records from Mark R. Killman, M.D. were also 
submitted by the veteran.  Additionally, in November 2004, 
the veteran was afforded a VA examination in relation to his 
claims, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II.  Analysis

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system, may be presumed to have incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty, or at some time 
after service if certain requirements are met as specified in 
the statutes and regulations.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the service medical records (SMRs) reveals no 
findings or complaints of a disability in service that might 
account for numbness.  The veteran did undergo surgery with 
regard to the osteomyelitis he incurred in his left tibia.  
However, there is no indication that his left foot was 
impacted in any way.  Upon separation from service, physical 
examination was normal in this respect.  Additionally, the 
medical evidence does not establish that any organic disease 
of the nervous system that might account for numbness of the 
left foot manifested itself within one year of separation of 
service.  Thus, service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that the numbness in his left foot is 
proximately caused by his service-connected osteomyelitis of 
the left tibia.  However, there is no competent evidence 
showing the veteran currently has a disability that causes 
the numbness he has complained of.  He submitted an 
electromyograph (EMG) of his left leg, which was administered 
by Mark R. Killman, M.D., in September 2004.  Dr. Killman 
found no evidence of left lumbosacral radiculopathy or 
plexopathy; focal neuropathy involving the left femoral, 
tibial, or peroneal nerves; or peripheral polyneuropathy.  
Dr. Killman stated that "this was an entirely normal EMG of 
the left lower extremity."  Additionally, in November 2004, 
a VA examiner found no evidence of a left foot disability.  
He reported that the veteran moved about the examining room 
without difficulty and was able to walk on tiptoes and heels 
without difficulty.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection for numbness 
in the left foot.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a left foot 
disability and that it is related to his time in service or 
to his other disability, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of 
service connection.

Accordingly, the Board finds that the claim of service 
connection for numbness of the left foot must be denied as 
the evidence fails to establish that the veteran has a 
diagnosed condition that accounts for the claimed disability.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed his claim for an increased rating in July 
2004.

The veteran's osteomyelitis of the left tibia is currently 
evaluated as zero percent (noncompensable) disabling under 
38 C.F.R. § 4.71a (Diagnostic Code 5000) (2005).  Under that 
code, a 10 percent rating is warranted when the osteomyelitis 
is inactive, following repeated episodes, without evidence of 
active infection within the past five years.  A 20 percent 
rating is warranted with discharging sinus or other evidence 
of active infection within the past 5 years.  A 30 percent 
rating is warranted with definite involucrum or sequestrum, 
with or without discharging sinus.  A 60 percent rating is 
warranted for frequent episodes, with constitutional 
symptoms.  Finally, a 100 percent rating is warranted when 
the osteomyelitis is of the pelvis, vertebrae, or extending 
into major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  Id.

Additionally, notes following Diagnostic Code 5000, provide 
that a rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone. Id.

Note (2) provides that the 20 percent rating on the basis of 
activity within the past 5 years is not assignable following 
the initial infection of active osteomyelitis with no 
subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following initial infection are required.  This 20 percent 
rating or the 10 percent rating, when applicable, will be 
assigned once only to cover disability at all sites of 
previously active infection with a future ending date in the 
case of the 20 percent rating.  Id.

The medical evidence reveals that the veteran underwent 
surgery during military service to address the osteomyelitis 
he developed in his left tibia after injuring his leg.  This 
injury was found to have aggravated a previous infection of 
osteomyelitis, which had its onset many years prior to 
service.  Shortly after discharge, two VA physicians, in June 
1952 and June 1956, reported no evidence of residual problems 
with the left tibia or an active infectious process of the 
osteomyelitis.  The veteran contends that the leg is now 
worse and that he experiences pain in that region.

There is no evidence that the veteran's osteomyelitis of the 
left tibia is active or that there has been repeated episodes 
of the disease.  The veteran was afforded a VA examination in 
November 2004.  The examiner found no evidence of recurrence 
of osteomyelitis or any indication of an active infection.  
He stated as follows:

[I]t is the opinion [of] this examiner that this 
gentleman's left tibial condition has not changed 
whatsoever from the findings noted in 1952 and 
1956.  It is always very risky to state that 
osteomyelitis has been cured; however, it would 
appear that this gentleman has reached a point of 
prolonged remission of the osteomyelitis.  
Certainly, from a functional standpoint, his left 
leg is basically normal today.  He shows no 
evidence whatsoever of a significant disability 
in the area of the left tibia.

The veteran has not submitted any other evidence indicating a 
worsening in the condition of the osteomyelitis in his left 
tibia.

As there is no clinical evidence of an active infection of 
osteomyelitis (or within the past five years), none of the 
ratings 20 percent or higher are warranted.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5000).  Moreover, as there is no 
showing of at least two recurring episodes since the 
infection in service (as required in Note 2 of the rating 
criteria), the veteran is not entitled to assignment of a 10 
percent rating for inactive osteomyelitis.  Id.  In analyzing 
the veteran's claim, the Board notes that occurrences of 
osteomyelitis prior to service are not for consideration in 
evaluating the current level of disability.  See 38 C.F.R. 
§ 3.322(a) (2005).  Thus, there is no basis under which the 
veteran's disability would warrant a compensable evaluation.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that osteomyelitis of the left tibia reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited to in the 
August 2005 SOC).  In this case, there is no evidence showing 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the evaluation 
assigned), or frequent periods of hospitalization, or 
evidence showing that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for osteomyelitis of the left tibia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for numbness of the left foot is denied.

Entitlement to a compensable rating for osteomyelitis of the 
left tibia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


